Case 2:18-cv-04334-JS-ARL Document 20 Filed 06/18/19 Page 1 of 2 PageID #: 64




UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
GERARD KELLY,                       :
                                    :
               Plaintiff,           :
                                    :                        Case No.: 2:18-cv-04334-JS-ARL
     vs.                            :
                                    :                        NOTICE OF APPEARANCE
INCORPORATED VILLAGE OF
                                    :
GARDEN CITY,
                                    :
               Defendant.           :
                                    :
------------------------------------x




       PLEASE TAKE NOTICE that John W. Egan, a partner with the law firm Seyfarth

Shaw LLP, 620 Eighth Avenue, 32nd Floor, New York, New York 10018, hereby enters his

appearance as attorney for Defendant Incorporated Village of Garden City in the above-

captioned matter. The undersigned hereby certifies that he is admitted to practice in this Court.


Dated: New York, New York                    Respectfully submitted,
       June 18, 2019
                                             SEYFARTH SHAW LLP

                                             By: /s/ John W. Egan
                                                 John W. Egan
                                                 620 Eighth Avenue
                                                 New York, New York 10018-1405
                                                 Phone: 212.218.5291
                                                 Fax: 212.218.5526
                                                 jegan@seyfarth.com

                                             Attorneys for Defendant
                                             Incorporated Village of Garden City
Case 2:18-cv-04334-JS-ARL Document 20 Filed 06/18/19 Page 2 of 2 PageID #: 65



                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2019, I electronically filed the foregoing Notice of

Appearance with the Clerk of the District Court using the CM/ECF system, which sent

notification of such filing to all counsel of record.

                                                          /s/ John W. Egan
                                                        John W. Egan
